DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the preliminary amendment filed 9/3/2021. Claims 1-15 are pending and have been considered below.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art references; Kumar et al. (US 10,957,204) discloses system and method for tracking assets utilizing acceleration sensor, where position information and heading samples of asset are obtained, and if the number of significant transitions (e.g., transition of heading greater than a threshold angle) in one of the candidate path diagrams PD-1 through PD-n differs from the number of significant transitions in the reference path diagram PD-0 by more than a threshold value, it can be filtered and removed from subsequent analysis; 
Jacobs et al. (US 2014/0278044) discloses a system and method for dynamic determination of device location reporting frequency based on conditions including change in location, velocity direction more than threshold, deviation from route or predicted location;
Kamir et al. (US 2018/0039941) discloses system and method for tracking a container that includes various sensors that output data to a server through controller;
Gruen et al. (US 2013/0066548) discloses transport dependent prediction of destinations;
Rosing et al. (US 2010/0097208) discloses system and method for tracking assets based on movement of accelerometer;
The prior art of record fails to disclose that the system and method for an asset tracking device, wherein the asset tracking device is configured to be attached to an asset, for determining whether a transport by a predetermined type of transportation has started, comprising an acceleration sensor configured to measure an acceleration experienced by the asset tracking device, a controller configured to analyze data measured by the acceleration sensor, and a transmitter, wherein the controller is configured to determine from the data measured by the acceleration sensor whether the asset tracking device is transported by a predetermined type of transportation, and to cause the transmitter to transmit a signal that a transport of the asset tracking device with the predetermined type of transportation has started, when the controller has determined that the asset tracking device is transported by the predetermined type of transportation,  wherein the acceleration sensor is configured to carry out a 3-axes acceleration sensing, wherein the controller is configured on the basis of 3-axes sensing data of the acceleration sensor to determine whether the asset tracking device is transported by the predetermined type of transportation, wherein the acceleration sensor or the controller is configured to count a change of sign of the sensed acceleration along 3 axes during a predetermined amount of time, wherein the controller is configured to determine from the counted changes of sign of the sensed acceleration along 3 axes measured by the acceleration sensor whether the asset tracking device is transported by the predetermined type of transportation.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and considered pertinent to applicant's disclosure.
Willis et al. (US 10,477,600) discloses a transportation platform tracking system and method.
Berlin et al. (US 2008/0258970) discloses system and method for monitoring transit time of goods to be conveyed.
Chou (US 2002/0177476) discloses durable global asset tracking device and method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIRDEPAL SINGH whose telephone number is (571)270-1688. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIRDEPAL SINGH/Primary Examiner, Art Unit 2631